Citation Nr: 1112421	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type 2, claimed as due to herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type 2.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type 2.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type 2.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type 2.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for impotence as secondary to diabetes mellitus type 2.

7. Entitlement to special monthly compensation based on loss of use of a creative organ.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Phoenix, Arizona, which reopened and denied claims of entitlement to service connection for diabetes mellitus type 2 and PTSD, and denied entitlement to special monthly compensation based on loss of use.  The June 2007 rating decision also determined that new and material evidence had not been received to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and impotence.  

Notwithstanding the RO's decision to reopen the diabetes mellitus and PTSD claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Veteran's claim of entitlement to special monthly compensation based on loss of use was previously denied by the RO in an unappealed June 2003 rating decision.  The Board notes that a repeat claim for special monthly compensation is construed as a new claim, as opposed to a claim to reopen, and is therefore not subject to the new-and-material-evidence requirement.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  As such, the Board is not required to determine whether the Veteran has submitted new and material evidence with respect to his subsequently filed repeat claim for special monthly compensation.

Subsequent to the issuance of the December 2009 statement of the case (SOC), the Veteran submitted additional evidence which was not considered by the RO.  The Veteran has waived RO consideration of that evidence in a February 2010 submission.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2010).

In February 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed June 2003 rating decision denied entitlement to service connection for diabetes mellitus type 2, peripheral neuropathy, and impotence.

2. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

3. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

4. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

5. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

6. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

7. Evidence received since the June 2003 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for impotence as secondary to diabetes mellitus type 2, and is not so significant that it must be considered in order to fairly decide the merits of the claim.

8. There is no legal basis upon which to award special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1. The June 2003 rating decision denying claims of entitlement to service connection for diabetes mellitus type 2, peripheral neuropathy of the bilateral upper and lower extremities, and impotence is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus type 2 has not been received; the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. New and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type 2 has not been received; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4. New and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type 2 has not been received; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5. New and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type 2 has not been received; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6. New and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity as diabetes mellitus type 2 has not been received; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7. New and material evidence to reopen the claim of entitlement to service connection for impotence as secondary to diabetes mellitus type 2 has not been received; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

8. The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claims, and advised to send any medical reports that he had.  He was also told that it was ultimately his responsibility to support the claims with appropriate evidence.  In addition, the letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

For petitions to reopen previously denied claims for service connection, VCAA notice must define what qualifies as "new" and "material" evidence and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2007 letter informed the Veteran of the requirements of reopening a previously denied claim through new and material evidence and notified him of the basis of the prior denial of each of his claims.

Regarding the Veteran's claim for entitlement to special monthly compensation based on loss of use of a creative organ, VCAA notice is not required for this issue because it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  The Veteran's Social Security Administration records have also been associated with the file.  At the February 2010 Travel Board hearing, the Veteran's representative suggested that daily log records for the USS Shangri-La should be obtained in light of the Veteran's contentions of having unloading barrels of Agent Orange and transferring them to a cargo ship while serving aboard the USS Shangri-La.  However, the Joint Services Records Research Center (JSRRC) stated in a May 1, 2009 memorandum that in the course of its research of numerous official military documents, ship histories, deck logs and other sources of information during the Vietnam era, it had been unable to find any evidence to indicate that any Navy ships transported tactical herbicides from the United States to Vietnam.  In this regard, no useful purpose would be served in remanding this matter for additional development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Based on the foregoing reasons and the particular facts presented in this case, the Board finds that a remand to obtain deck logs for the USS Shangri-La with respect to the Veteran's allegations of herbicide exposure would only serve to delay adjudication of the claim unnecessarily.

The duty to assist extends to the provision of examinations and medical opinions in certain cases.  See 38 C.F.R. § 3.159(c).  In petitions to reopen, however, the duty to assist does not include such an obligation.  See id.  The Board concludes that failure to provide an examination or opinion in this instance is not error.

With respect to the Veteran's claim for special monthly compensation based on loss of use of a creative organ, the Board finds that an examination is not necessary to render a decision on this claim because, as discussed below, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis, 6 Vet. App. at 430 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Petition to Reopen

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of medical causation or diagnosis do not constitute credible evidence, as lay persons are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2002). For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. See 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, including diabetes mellitus and organic diseases of the nervous system, when they are manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2010).

A disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (2008), the United States Court of Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In order to establish service connection for the claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

a. Diabetes Mellitus 

The Veteran contends that he has diabetes mellitus type 2 as a result of in-service herbicide exposure.  Specifically, he asserts that, in the course of serving aboard the USS Shangri-La, he handled barrels of Agent Orange and was involved with transferring them to a cargo ship.

The original claim for service connection was denied in a June 2003 rating decision and the Veteran did not appeal.  This decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

The June 2003 rating decision denied the Veteran's claim of service connection for diabetes mellitus type 2 because the evidence failed to demonstrate that the Veteran had in-country service in Vietnam or that he was exposed to herbicides through some other military experience.  In order for the claim to be reopened, the Veteran must have submitted evidence showing that he was exposed to herbicides during service.  

Relevant evidence received by the RO since the issuance of the June 2003 rating decision consists of VA treatment records, SSA disability records, a JSRRC memorandum, and a Travel Board hearing transcript.  The VA treatment records, most of which are new, reflect findings of elevated blood sugar as early as October 2001.  The SSA records show treatment primarily for conditions other than diabetes mellitus.  The memorandum from JSRRC, dated May 1, 2009, states that in the course of its research of numerous official military documents, ship histories, deck logs and other sources of information during the Vietnam era, JSRRC has been unable to find any evidence to indicate that any Navy ships transported tactical herbicides from the United States to Vietnam.  At the February 2010 Travel Board hearing, the Veteran testified that following his transfer to the USS Shangri-La at Mayport, Florida, he was involved with unloading "large plastic barrels" of Agent Orange from the USS Shangri-La to a cargo ship.  In his January 2010 VA Form 9, the Veteran stated that while carrying Agent Orange from boat to shore, "it splashed all over" him.

The Board finds the Veteran's statements concerning Agent Orange exposure to be duplicative of the evidence of record at the time of the June 2003 rating decision in that it is essentially the same as the argument advanced in a June 2003 statement regarding his handling of Agent Orange on the USS Shangri-La.  As to the other evidence, the Board finds most of it to be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the diabetes claim.  However, while the evidence is new to the claims file, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new evidence does not show that the Veteran was exposed to Agent Orange in service.  Rather, it does quite the opposite.  While the JSRRC memorandum is certainly relevant to the question of herbicide exposure, the information contained therein establishes that there were no herbicides aboard the USS Shangri-La while the Veteran was stationed on the ship.  None of the aforementioned new evidence suggests that the Veteran may have been exposed to Agent Orange in service.   In this regard, the evidence fails to raise a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus type 2.  

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim of service connection for diabetes mellitus type 2.  The petition to reopen must therefore be denied.  See 38 C.F.R. § 3.156(a).

b. 
Peripheral Neuropathy and Impotence

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities and impotence as secondary to his diabetes mellitus.  As noted above, the original claims for service connection were denied in a June 2003 rating decision and the Veteran did not appeal.  This decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

The June 2003 rating decision denied the Veteran's claims of service connection for peripheral neuropathy and impotence as secondary to diabetes because there were no indications or diagnoses of these conditions in his service treatment records and because service connection had been denied for diabetes mellitus type 2.  In order for the claims to be reopened, the Veteran must have submitted evidence showing that his peripheral neuropathy and impotence had their onset in service or that these conditions were caused or aggravated by a service-connected disability.  

Relevant evidence received by the RO since the issuance of the June 2003 rating decision consists of VA treatment records, SSA disability records, a JSRRC memorandum, and a Travel Board hearing transcript.  The VA treatment records, most of which are new, reflect complaints of numbness in the right hand as early as June 2001.  The SSA records show treatment primarily for unrelated conditions.  At the February 2010 Travel Board hearing, the Veteran testified as to his belief that his peripheral neuropathy and impotence were due to his claimed Agent Orange exposure.  

The Board finds most of the aforementioned evidence to be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claims.  However, while the evidence is new to the claims file, the Board finds that it does not relate to an unestablished fact necessary to substantiate the Veteran's claims for secondary service connection.  Indeed, the record reflects that the Veteran is not service-connected for any disabilities to include diabetes mellitus.  In addition, the new evidence does not show that the Veteran's peripheral neuropathy and impotence were incurred in service or that they may otherwise be presumed to have been incurred in service.  Moreover, to the extent the Veteran argues that these conditions are associated with Agent Orange exposure, not only is he not competent to attest to the etiology of conditions not presumptively associated with herbicides, but he has failed to submit any evidence of such claimed exposure in the first place.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In view of the foregoing, the newly received evidence fails to raise a reasonable possibility of substantiating the Veteran's claims.  

Accordingly, the Board finds that new and material evidence has not been received to reopen the claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities and impotence as secondary to diabetes mellitus type 2.  The petitions to reopen must therefore be denied.  See 38 C.F.R. § 3.156(a).

III. Special Monthly Compensation

The Veteran also seeks entitlement to special monthly compensation based on loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1).

Special monthly compensation is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), special monthly compensation may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  The General Counsel has provided an opinion that special monthly compensation is awarded for either anatomical loss or loss of use of a creative organ.  VAOPGCPREC 93-90; VAOPGCPREC 5-89.  Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  See 38 C.F.R. § 3.350(a)(1)(i-ii) (2010).

In this case, the Board finds that special monthly compensation based on loss of use of a creative organ is not warranted.  The record reflects that the Veteran does not have any service-connected disabilities.  The RO has specifically determined that the Veteran is not entitled to service connection for diabetes mellitus type 2 and impotence, and the Board, by this decision, has denied the Veteran's petition to reopen these claims.  Thus, he is not entitled to special monthly compensation for the anatomical loss or loss of use of a creative organ.  As there is no evidence that the Veteran has impotence that is directly related to service or secondarily related to a service-connected disability, special monthly compensation is not warranted.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a)(1).

Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  As there is no legal basis for an award of special monthly compensation based on loss of use of a creative organ, the claim must be denied as a matter of law.

ORDER

The petition to reopen a claim of entitlement to service connection for diabetes mellitus type 2 is denied.

The petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type 2 is denied.

The petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type 2 is denied.

The petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type 2 is denied.

The petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type 2 is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.


REMAND

As to the petition to reopen a claim of entitlement to service connection for PTSD, the Board finds that the record is not sufficiently developed to ensure an informed decision.

The Veteran asserts that he has PTSD as a result of several different in-service stressors.  Specifically, he contends that, while serving in the K-9 Corps at Litchfield Park Air Base, he had to shoot a fellow soldier who was stealing.  See, e.g., Travel Board hearing transcript, February 2010.  He claims that this incident resulted in a court martial proceeding.  The Board notes that the Veteran has reported conflicting dates for this incident, to include October 1964, "January to February 1965" and "May 1965 to October 1965."  See Information in Support of Claim for Service Connection for PTSD, February 2003; Veteran's statement, April 2006; Veteran's statement, June 2008.  

The Veteran also relates an incident aboard the USS Shangri-La when he "got sucked up in" the intake of an F8U aircraft but somehow did not sustain any injuries.  He indicates that the USS Shangri-La was involved in a collision at sea with another destroyer immediately thereafter, and that 37 men were lost as a result of the collision.  The dates of this incident have been variously reported as December 1967, "October 1966 to January 1967" and "December 1966 to February 1967."  See Information in Support of Claim for Service Connection for PTSD, February 2003; Veteran's statement, April 2006; Veteran's statement, June 2008.  

The Veteran's claim of service connection for PTSD was previously denied in rating decisions dated in June 2003 and May 2004 because there was no evidence of a verifiable stressor.  In order for the claim to be reopened, the Veteran must have submitted evidence corroborating at least one of his claimed stressors.  

A review of the Veteran's service personnel records reveals that the Veteran was stationed at Litchfield Park Air Base from July 1963 to June 1965 and aboard the USS Shangri-La from June 1965 to February 1967.  The record also reflects that Navy Deck Logs of the USS Shangri-La for the period November 1, 1966 to January 31, 1967 have been researched, which revealed no reference to damage to plane #178.  In December 2009, the RO issued a formal finding on a lack of information required to verify stressors in connection with PTSD claim.   

During the pendency of this appeal, VA amended its regulations governing service connection for PTSD, effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a claimant is related to the claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the claimant's service.  Id.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions potentially apply to this case.  

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  VA Training Letter 10-05.  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  Id.

In this case, given the conflicting dates reported by the Veteran for his claimed stressors and given the recent change in the regulation governing PTSD claims, the Board finds it necessary to remand this issue to afford the Veteran an opportunity to clarify the dates of his claimed stressors and for readjudication of the claim under the new PTSD regulation.  

Moreover, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  The AOJ should also conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  

2. Ask the Veteran to clarify the dates of his claimed stressors at Litchfield Park Air Base and aboard the USS Shangri-La and advise him that the dates of each incident must be narrowed down to a 60-day window.  If an adequate response is received from the Veteran, contact the appropriate government agency to obtain the records necessary to verify the corresponding stressor.  In doing so, all attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, should be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given a reasonable opportunity to respond.

3. Thereafter, undertake any and all further development action indicated by the evidence of record to include, if warranted, scheduling a VA psychiatric examination.

4.  After completing the aforementioned actions, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The issue must be considered in light of the amended PTSD regulation.  See 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  (The SSOC should refer to the changes in the regulation.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


